Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 1 of 13 PageID #: 456



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


GINA TORRES, ET AL.,                         )
                                             )
Plaintiffs,                                  )
                                             )
vs.                                          )       Case No. 4:19-CV-1525
                                             )
CITY OF ST. LOUIS, ET AL.,                   )
                                             )
Defendants.                                  )
                                             )

                         STATEMENT OF FACTS IN SUPPORT
                 OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        COME NOW Defendants Lance Coats, Glennon P. Frigerio, Joshua D. Becherer,

Nicholas J. Manasco, Ronald Allen Jr., John C. Jones, Mark S. Seper, Jon B. Long, Tim Boyce

and Benjamin Lacy (collectively “Defendant Officers”) and the City of St. Louis (“City”), by

and through counsel, and for their Statement of Uncontroverted Material Facts in Support of

their Motion for Summary Judgment, state as follows:

        The following material facts are set forth for the purpose of this Motion for Summary

Judgment only:

1.      Prior to and on June 7, 2017, Hammett possessed an INTER ORDNANCE Sporter rifle

with a serial number of S029900, which is an AK-47-type weapon that Hammett had purchased

at Triple Threat Armory, LLC, on May 16, 2017. Ex. A, Department of Justice Bureau of

Alcohol, Tobacco, Firearms and Explosives National Tracing Center Firearms Trace Summary;

Ex. R, Dennis Torres Deposition, p. 123, ln. 2-8.

2.      On May 31, 2017, the honorable Judge Timothy Boyer signed a search warrant for 5414

Kingshighway seeking narcotics and firearms. Ex. B.

                                                 1
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 2 of 13 PageID #: 457



3.      Isaiah Hammett was the target of the search warrant. Ex. P, Benjamin Lacy Affidavit, ¶ 5.

4.      Detective Benjamin Lacy was the search warrant affiant and attested to his belief that

marijuana, heroin, and firearms were being held and kept in 5414 South Kingshighway Blvd. by

Hammett. Ex. B-1, Search Warrant Affidavit, Ex. P, Lacy Affidavit, ¶¶ 3-6.

5.      The front door of the residence at 5414 Kingshighway opens into a living room. Ex. I,

Coats, p. 19, ln. 3-24, p. 32, ln. 5-24 (Ex. I-1, Diagram); Ex. F, Manasco, p. 13, ln. 16- p. 15, ln.

18 (Ex. F-1, Diagram); Ex. H, Seper, p. 31, ln. 4-p. 32, ln. 3 (Ex. H-1, Diagram); Ex. G,

Becherer, p. 19, ln. 8-p. 20, ln. 23 (Ex. G-1, Diagram); Ex. J, Frigerio, p. 36, ln. 22 - p. 37, ln. 7;

p. 42, ln. 25 – p. 43, ln. 7 (Ex. J-1, Diagram); Ex. K, Allen, p. 23, ln. 1-25 (Ex. K-1, Diagram).

6.      A door to a front bedroom is located directly across from the front door of the residence.

Ex. I, Coats, p. 19, ln. 3-24, p. 32, ln. 5-24 (Ex. I-1, Diagram); Ex. F, Manasco, p. 13, ln. 16- p.

15, ln. 18 (Ex. F-1, Diagram); Ex. H, Seper, p. 31, ln. 4-p. 32, ln. 3 (Ex. H-1, Diagram); Ex. G,

Becherer, p. 19, ln. 8-p. 20, ln. 23 (Ex. G-1, Diagram); Ex. J, Frigerio, p. 36, ln. 22 - p. 37, ln. 7;

p. 42, ln. 25 – p. 43, ln. 7 (Ex. J-1, Diagram); Ex. K, Allen, p. 23, ln. 1-25 (Ex. K-1, Diagram);

Ex. D, Long Affidavit, ¶ 2.

7.      On June 7, 2017 Lance Coats, Glennon P. Frigerio, Joshua D. Becherer, Nicholas J.

Manasco, Ronald Allen Jr., John C. Jones, Mark S. Seper, Jon B. Long, and Tim Boyce were

City of St. Louis employees and members of a Police Department SWAT team, who while acting

in the course and scope of their employment, participated in the execution of a search warrant at

5414 Kingshighway. See generally Ex. I, Coats; Ex. F, Manasco; Ex. H, Seper; Ex. G, Becherer;

Ex. J, Frigerio; Ex. K, Allen; Ex. L, Declaration of Jones, ¶ 3; Ex. D, Long Affidavit, ¶¶ 6, 19,

27.




                                                   2
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 3 of 13 PageID #: 458



8.      After arriving at 5414 Kingshighway, the SWAT team formed a “stack” (a single file

line) and approached the front porch. Ex. J, Frigerio, p. 24, ln. 17-23; Ex. G, Becherer, p. 21, ln.

9-13.

9.      As the SWAT team approached the porch, a member of the team observed a surveillance

camera mounted on the side of the house, and Sergeant Jones announced a “compromise.” Ex. J,

Frigerio, p. 31, ln. 22 – p. 32, ln. 4; Ex. K, Allen, p. 16, ln. 2-6; Ex. G, Becherer, p. 25, ln. 16-p.

26, ln. 3; Ex. E, Boyce, p. 18, ln. 18- p. 20, ln. 1; Ex. F, Manasco, p.19, ln. 9-13; Ex. H, Seper, p.

24, ln. 24- p.25, ln. 2; Ex. I, Coats, p. 23, ln. 23-24; Ex. L, Declaration of Jones, ¶¶ 6-7;

10.     Prior to pre-warrant briefing for the execution of this warrant, Frigerio had never heard of

Hammett and was unaware of any of his activities. Ex. J, Frigerio, p. 20, ln. 1-7.

11.     Prior to pre-warrant briefing for the execution of this warrant, Allen did not know

Hammett and knew nothing about his background. Ex. K, Allen, p. 45, ln. 2-4.

12.     Prior to pre-warrant briefing for the execution of this warrant, Becherer had never heard

of Hammett and did not know anything about the occupants of 5414 Kingshighway. Ex. G,

Becherer, p. 18, ln. 17-19; p. 62, ln. 19-25.

13.     Prior to pre-warrant briefing for the execution of this warrant, Boyce did not know

anything about Hammett. Ex. E, Boyce, p. 24, ln. 2-4.

14.     Prior to pre-warrant briefing for the execution of this warrant, Seper had never heard of

Hammett and did not know the people who lived at 5414 Kingshighway. Ex. H, Seper, p. 8, ln.

12-14; p. 59, ln. 1-3.

15.     Prior to pre-warrant briefing for the execution of this warrant, Coats knew nothing about

Hammett or the people who lived at 5414 Kingshighway. Ex. I, Coats, p. 67, ln. 12-24.




                                                   3
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 4 of 13 PageID #: 459



16.     Prior to pre-warrant briefing for the execution of this warrant, Sergeant Jones did not

know Hammett and did not know his name. Ex L, Declaration of Jones, ¶ 19.

17.     Prior to his involvement with the execution of the search warrant, Manasco had never

heard of Hammett or been to his residence. Ex. F, Manasco, p. 8, 7-13.

18.     All members of the SWAT team, except Long and Boyce, were armed with .223 caliber

AR-15s that use .223 ammunition. Ex. J, Frigerio, p. 25, ln. 9-15; Ex. I, Coats, p. 72, ln. 7-13;

Ex. K, Allen, p. 14, ln. 4-14; Ex. D, Long Affidavit, ¶ 22; Ex. E, Boyce, p. 28, ln. 21-25.

19.     The type of .223 ammunition used by the SWAT team is designed to not penetrate walls.

Ex. I, Coats, p. 72, ln. 7-25.

20.     Boyce, because he was the “breacher” carrying a department-issued ram, was armed only

with his service pistol. Ex. E, Boyce, p. 28, ln. 21-25.

21.     Long, who was carrying the ballistics shield when the warrant was executed, was armed

with only a 9 mm Beretta handgun. Ex. E, Boyce, p. 28, ln. 3-11; Ex. D, Long Affidavit, ¶ 22.

22.     When the team arrived at the front door, several officers began loudly screaming “Police!

Search warrant!” Ex. C-1 (Cell phone video recording); Ex. C, Frigerio Affidavit, ¶¶ 5-11; Ex. P,

Lacy Affidavit, ¶¶ 8-10, 21-22; Ex. J, Frigerio, p. 33, ln. 14-21; Ex. K, Allen, p. 17, ln. 24 – p.

18, ln. 2; Ex. G, Becherer, p. 26, ln. 8- p. 17; p. 65, ln. 15-23; Ex. F, Manasco, p. 26, ln. 17-p. 27,

ln. 5; p. 48, ln. 3-10; Ex. H, Seper, p. 29, ln. 6-11; Ex. I, Coats, p. 30, ln. 14- 24; p. 71, ln. 21 – p.

72, ln. 1; Ex. L, Sgt. Jones Affidavit, ¶ 9; Ex. D, Long Affidavit, ¶ 14.

23.     As the team continued to announce “Police! Search Warrant!” Boyce, “the breacher,”

swung a department-issued ram toward the front door. Ex. E, Boyce, p. 23, ln. 10-12; Ex. L,

Declaration of Sgt. Jones, ¶ 9.




                                                    4
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 5 of 13 PageID #: 460



24.      After the door was breached and swung open, Becherer threw a flash bang noise

diversion device into the house, and it went off. Ex. G, Becherer, p. 31, ln. 5-17; Ex. J, Frigerio,

p. 35, ln. 21- p. 36, ln. 6; Ex. K, Allen, p. 22, ln. 6; Ex. E, Boyce, p. 26, ln. 16-25; Ex. I, Coats,

p. 30, ln. 10-13.

25.      After the door opened and the flash bang deployed, the team began entering the home.

Ex. E, Boyce, p. 26, ln. 4-9; Ex. L, Sgt. Jones Affidavit, ¶ 11.

26.      As the team made entry, Becherer and other officers continued to yell “Police Search

Warrant” as the officers entered. Ex. G, Becherer, p. 66, ln. 4-9; Ex. F, Manasco, p. 26, ln. 17-p.

27, ln. 5; Ex. I, Coats, p. 31, ln. 3-5; Ex. D, Long Affidavit, ¶ 17.

27.      Long, who was holding the ballistic shield, entered first. Ex. E, Boyce, p. 27, ln. 21-23;

Ex. F, Manasco, p. 17, ln. 23 – p. 18, ln. 2; Ex. D, Long Affidavit ¶ 8, 17.

28.      Manasco entered the home behind Long, who was holding the ballistic shield. Ex. F,

Manasco, p. 28, ln. 3-22; p. 34, ln. 5-7; p. 52, ln. 18-22; Ex. D, Long Affidavit ¶ 8, 17.

29.      Coats entered behind Long and Manasco, and together they approached the door to the

front bedroom, which was Hammett’s room. Ex. I, Coats, p. 31, ln. 6 – p. 33, ln. 21; p. 19, ln. 3-

24, p. 32, ln. 5-24 (Ex. I-1, Diagram); Ex. F, Manasco, p. 28, ln. 3-22; Ex. D, Long Affidavit, ¶¶

17-18.

30.      At that point gunfire started coming through the bedroom door toward the officers. Ex. F,

Manasco, p. 13, ln. 16- p. 15, ln. 18 (Ex. F-1, Diagram), p. 28, ln. 3-22; p. 52, ln. 18-22; Ex. I,

Coats, p. 33, ln. 22- p. 43, ln. 11; Ex. D, Long Affidavit, ¶¶ 18-20.

31.      As shots were fired from the bedroom and through the wooden door, Manasco could feel

fragments from the wood door hitting him in the legs. Ex. F, Manasco, p. 52, ln. 7-12.




                                                   5
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 6 of 13 PageID #: 461



32.        After Seper entered the home, Seper observed gunfire coming towards the officers from

the bedroom door and wall, and he began moving left into the living room. Ex. H, Seper, p. 30,

ln. 10-18; p. 47, ln. 2 – p. 48, ln. 4; p. 61, ln. 5-16, p. 31, ln. 4-11 (Ex. H-1, Diagram),

33.        Manasco returned fire through the bedroom door and began moving to his left as he

continued firing through the bedroom door. Ex. F, Manasco, p. 28, ln. 23 – p. 30, ln. 23; p. 53,

ln. 2-9.

34.        Long returned fire with his 9 mm handgun while he and Manasco moved left. Ex. D,

Long Affidavit, ¶¶ 21-22.

35.        Coats held in place as Manasco and Long moved left, and Coats returned fire. Ex. I,

Coats, p. 35, ln. 1 – p. 36, ln. 22.

36.        Long fell to the ground and his helmet flew off. Ex. D, Long Affidavit, ¶ 23; Ex. I, Coats,

p. 35, ln. 25 - p.36 ln. 6.

37.        When Long fell to the ground and his helmet flew off, Coats thought Long had been shot.

Ex. I, Coats, p. 35, ln. 25- p. 36, ln. 9.

38.        Long had not been shot after he got back up, Coats positioned himself behind Long and

the ballistics shield, and as more gunfire came from the bedroom wall, Coats fired back. Ex. D,

Long Affidavit, ¶ 23; Ex. I, Coats, p. 35, ln. 25 – p. 37, ln. 17-21.

39.        Boyce did not enter the house, and as soon as he heard gunfire, he jumped off the porch

into the alleyway. Ex. E, Boyce, p. 28, ln. 15- p. 28, ln. 15.

40.        Becherer entered the home and was standing to the left of the couch against the bedroom

wall when he observed gunfire from inside bedroom through the bedroom wall into the living

room toward the officers Ex. G, Becherer, p. 31, ln. 14 - p. 33, ln. 14; p. 67, ln. 3-9, p. 19, ln. 8-p.

20, ln. 23 (Ex. G-1, Diagram)



                                                    6
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 7 of 13 PageID #: 462



41.        Becherer heard the gunfire and observed the wall to his right “coming apart” from the

gunfire. Ex. G, Becherer, p. 33, ln. 15- p. 35, ln. 16; p. 36, ln. 2-5.

42.        After Frigerio stepped through the threshold of the front door, he heard gunfire erupt, felt

bullets flying past him, and realized he was being shot at. Ex. J, Frigerio, p. 36, ln. 8- p. 39, ln. 4;

p. 36, ln. 14 – p. 37, ln. 7; p. 42, ln. 25 – p. 43, ln. 7 (Ex. J-1, Diagram); Ex. I, Coats, p. 38, ln. 1-

13.

43.        Frigerio observed plaster exploding from the bedroom wall in his direction. Ex. J,

Frigerio, p. 39, ln. 9-10.

44.        Frigerio returned fire through the bedroom wall and bedroom door. Ex. J, Frigerio, p. 41,

ln. 5-7.

45.        Allen was located outside the front door when he first heard shots fired. Ex. K, Allen, p.

26, ln. 20-21; p. 26, ln. 25 – p. 27, ln. 10.

46.        After additional volleys of shots were fired, Allen entered the home through the front

door. Ex. K, Allen, p. 27, ln. 17-21; p. 23, ln. 1-25 (Ex. K-1, Diagram).

47.        After hearing gunfire, Sergeant Jones entered the home and observed gunfire coming

through the front wall of the bedroom wall. Ex. L, Declaration of Sergeant Jones, ¶ 11-12.

48.        Sergeant Jones returned fire through the bedroom wall. Ex. L, Declaration of Sergeant

Jones, ¶ 12.

49.        After he entered the house and was standing to the left of the front door, Allen observed

gunfire coming through the bedroom door toward the front of the house. Ex. K, Allen, p. 28, ln.

13-22 (Ex. K-1, Diagram); p. 31, ln. 5-10.

50.        In response, Allen fired several shots toward the bedroom door. Ex. K, Allen, p. 30, ln.

10-21.



                                                    7
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 8 of 13 PageID #: 463



51.     Becherer also observed gunfire come through the northern wall of the bedroom, and he

then moved closer to the fireplace located on the northern wall of the living room. Ex. G,

Becherer, p. 39, ln. 6- p. 40, ln. 4.

52.     After he moved left away from the bedroom door, Manasco observed shots coming

through the bedroom wall, and Manasco returned fire through the bedroom wall. Ex. F,

Manasco, p. 31, ln. 6- p. 32, ln. 9.

53.     Long continued to return fire at the wall in an attempt to stop the gunfire directed at him

and the other officers. Ex. D, Long Affidavit, ¶¶ 24-35.

54.     Manasco also observed gunfire from within the bedroom travel through the dining room

wall in a northernly direction. Ex. F, Manasco, p. 33, ln. 18-p.34, ln. 2.

55.     After Seper moved to his left and towards the fireplace, he observed Hammett in the

foyer looking around the doorjamb with a rifle shouldered and pointed in his direction. Ex. H,

Seper, p. 31, ln. 12 – p. 32, ln. 6 (Ex. H-1, Diagram); p. 33, ln. 4-10; p. 34, ln. 3- 18; p. 62, ln. 1-

p. 63, ln. 22.

56.     When Hammet first looked through the doorjamb with a rifle shouldered and pointed in

the direction of Seper, Hammet had a clear line of sight to Seper who was wearing a full tactical

uniform marked “police.” Ex. H, Seper, p. 62, ln. 5 – 16.

57.     The entire SWAT team was in full tactical uniform marked “police.” Ex. H, Seper, p. 62,

ln. 17-19.

58.     Manasco slid behind Seper so that Seper could provide cover while Manasco changed

magazines, and at that point, Seper began firing shots toward the back of the house. Ex. F,

Manasco, p. 34, ln. 10-23.




                                                   8
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 9 of 13 PageID #: 464



59.     Seper felt threatened by Hammett’s rifle pointed in his direction so he fired, hitting the

door frame. Ex. H, Seper, p. 34, ln. 19-23.

60.     After Seper shot, Hammett recessed back from the doorway for a couple seconds and

then entered the dining room with the rifle shouldered. Ex. H, Seper, p. 35, ln. 5- p. 36, ln. 3 (Ex.

H-1, Diagram); p. 64, ln. 22- p. 65, ln. 25.

61.     Coats also saw Hammett walk into the dining room in the officers’ direction with a rifle

at a “low ready,” or shouldered just below his line of sight, and believing Hammett was going to

try to kill him or the other officers located to his left, Coats fired at Hammett. Ex. I, Coats, p. 43,

ln. 18 - p. 47, ln. 14; p. 48, ln. 22- p. 50, ln. 14; p. 74, ln. 8-13.

62.     Shortly after Manasco completed his magazine change, he also observed Hammett

emerge through the foyer doorway with an assault rifle shouldered and pointed at him, and

fearing for his life, he fired at Hammett. Ex. F, Manasco, p. 35, ln. 6- p. 36, ln. 6; p. 38, ln. 2-6.

63.     When Hammett entered through the doorway into the dining room with the AK-47

shouldered, Seper again felt threatened and fired rounds at him. Ex. H, Seper, p. 36, ln. 4-8; p.

37, ln. 12-22.

64.     Becherer also observed Hammett walk into the dining room holding an AK-47 rifle at his

right shoulder pointing at him. Ex. G, Becherer, p. 42, ln. 12- p 45, ln. 1. (exhibit

65.     Becherer fired at Hammett in response to seeing him approach with an AK-47 pointed in

his direction. Ex. G, Becherer, p. 42, ln. 12-19.

66.     Long also observed a gun barrel appear through the entry way to the living room and saw

the suspect enter the with an AK-47-style assault rifle shouldered just below sights and pointed

in the officers’ direction. Ex. D, Long Affidavit, ¶¶ 29.




                                                      9
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 10 of 13 PageID #: 465



67.     Long observed gunfire coming from his left, and fearing for his life, he fired one round in

the suspect’s direction. Ex. D, Long Affidavit, ¶¶ 30-32.

68.     Hammett was struck by gunshots and fell to the ground. Ex. F, Manasco, p. 38, 12-14;

Seper, p. 38, ln. 16-25; Ex. I, Coats, p. 49, ln. 24- p.50, ln.3.

69.     No more shots were fired after Hammett fell to the ground. Ex. R, Torres, p. 126, ln. 9-

20.

70.     After Hammett no longer posed a threat, and without having entered Hammet’s bedroom,

the team backed out of the house through the front door. Ex. F, Manasco, p. 40, ln. 15-19; Ex. H,

Seper, p. 43, ln. 2-11; Ex. I, Coats, p. 52, ln. 5-16; Ex. D, Long Affidavit, ¶¶ 33-34.

71.     After gunfire ceased, Frigerio reentered the house and observed shell casings on the floor

of the bedroom. Ex. J, Frigerio, p. 49, ln. 22 – p. 50, ln. 4.

72.     After reentering the house, Manasco observed shell casings on Hammett’s bedroom floor.

Ex. F, Manasco, p. 44, ln. 11-23.

73.     After reentering the house, Coats observed casings he believed to be from an AK-47 on

the floor of Hammett’s bedroom. Ex. I, Coats, p. 76, ln. 1-4.

74.     Boyce never entered the house until the shooting had stopped, and the scene was secure.

Ex. E, Boyce, p. 32, ln. 4- p. 33, ln. 4.

75.     Frigerio never saw or observed Hammett at any point. Ex. J, Frigerio, p. 52, ln. 21-23.

76.     Becherer never entered Hammett’s bedroom. Ex. G, Becherer, p. 59, ln. 16-17.

77.     Seper never entered Hammett’s bedroom. Ex. H, Seper, p. 67, ln. 3-5.

78.     After Hammett was shot and collapsed to the ground, the AK-47 rifle he had been

carrying was located on the floor next to the right side of his body. Ex. K, Allen, p. 45, ln. 23- p.

46, ln. 2; Ex. I, Coats, p. 47, ln. 15 – p. 48, ln. 1; Ex. G, Becherer, p. 43, ln. 24- p. 44, ln. 4; p. 46,



                                                    10
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 11 of 13 PageID #: 466



ln. 6-12; Ex. G-2 (Photograph of Hammett and AK-47); Ex. G-3 (Photograph of AK-47); Ex. N,

Skaggs, p. 20, ln. 14-16; Ex. R, Torres, p. 41, ln. 8-18; Ex. R-1 (Photograph of Hammett).

79.     Dennis Torres was located in a back bedroom throughout the duration of the shooting.

Ex. Q, Torres, p. 24, ln. 17 - p. 121, ln. 15; Ex. G, Becherer, p. 37, ln. 14-19.

80.     Exhibit S depicts the exterior west wall and door of Hammett’s bedroom as it appeared

on June 7, 2017 after the shooting.

81.     Exhibit T depicts the interior south wall next to Hammett’s bedroom door as it appeared

on June 7, 2017 after the shooting.

82.     Benjamin Lacy is not a member of SWAT, did not enter the residence on June 7, 2017

prior to Hammett’s death, and did not fire any shots during the execution of the search warrant at

5414 Kingshighway on June 7, 2017. Ex. P, Lacy Affidavit, ¶ 19.

83.     Subsequent to the death of Hammett and the execution of the search warrant, City of St.

Louis Evidence Technician Jennifer Sommer arrived at the scene, located and documented

ballistics evidence, and subsequently authored a report describing the ballistics evidence she

seized and its location within the house. Ex. M, Sommer, p. 18, ln. 23- p. 19, ln. 4, p. 49, ln. 21

– p. 50, ln. 8; Ex. M-1 (ETU Notes).

84.     Among a variety of ballistics evidence, Sommer seized 10 cartridge cases, head stamped

“7.62X39,” from the floor of the front bedroom and conveyed this evidence to the Police

Department laboratory. M-1 (ETU Notes), pp. 18-20; Ex. M, Sommer, p. 51, ln. 7-20.

85.     Subsequent to the execution of the search warrant, City of St. Louis Police Detective

Robert Skaggs located an AK-47 type semi-automatic rifle on the floor to the right of Hammett’s

body and seized it as evidence. Ex. N, Deposition of Skaggs, p.14, ln.12-18, p. 15, ln. 24-p.16,

ln. 1; p. 20, ln. 14-24.



                                                  11
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 12 of 13 PageID #: 467



86.     Julie Davis performed testing comparing the 10 Barnaul stamped, 7.62x39 mm caliber

cartridge cases collected by Sommer to the Inter Ordnance, Inc. make Sporter model, 7.62x39

mm caliber semi-automatic rifle with serial #S029900 also recovered from the scene of the

incident. Ex. O, Julie Davis Affidavit, ¶¶ 4-9.

87.     Through testing, Julie Davis concluded, to a reasonable degree of scientific certainty, that

9 of the Barnaul stamped 7.62x39mm caliber cartridge cases recovered from the scene of the

incident by Sommers were fired in the Inter Ordnance Inc. make, Sporter model, 7.62x 39mm

caliber semi-automatic rifle Detective Skaggs seized from the scene. Ex. O, Julie Davis

Affidavit, ¶¶10-11.

88.     Coats later discovered that a bullet fragment lodged in his elbow as a result of this

shooting. Ex. I, Coats, p. 55, ln. 21-p. 56, ln. 13.

89.     Exhibit Q is a true and accurate recording of the statement made by Dennis Torres on

June 7, 2017 to the City of St. Louis Police Department following this incident. Ex. R, Torres, p.

23, ln. 15 - p. 24, ln. 9.

90.     As he exited the house, Dennis Torres saw Hammett on the living room floor after he had

been shot. Ex. R, Torres, p. 41, ln. 9-12.

91.     No officers used force against Dennis Hammett during or after the execution of the

search warrant. See generally, Ex. R, Torres, pp. 22-72.

92.     Exhibit R-1 fairly and accurately depicts the scene where Hammett was lying on the

living room floor as Torres saw it that day. Ex. R, Torres, p. 41, ln. 13 – 18.

93.     Exhibit R-1 shows a rifle next to Hammett. Ex. R-1.




                                                   12
Case: 4:19-cv-01525-DDN Doc. #: 67 Filed: 03/13/20 Page: 13 of 13 PageID #: 468



94.    City has not purchased any liability insurance policy to cover torts, personal injuries, or

any other claims that do not arise from dangerous property conditions or the operation of motor

vehicles. Ex. U, Kistler Dec. ¶ 3.

95.    City has no ordinance that purports to adopt a plan of self-insurance providing liability

coverage for City for tort claims other than those arising from motor vehicle accidents with

vehicles operated by City employees and claims arising from dangerous conditions of public

property. Ex. V, Flowers Aff. ¶ 6.

96.    City has no ordinance that purports to purchase or obtain insurance from the entity known

as the Public Facilities Protection Corporation. Ex. V, Flowers Aff. ¶ 7.


                                                     Respectfully submitted,

                                                     JULIAN BUSH
                                                     CITY COUNSELOR

                                               By: /s/ Erin K. McGowan
                                                  Erin K. McGowan #64020MO
                                                  Andrew Wheaton #65269 MO
                                                  1200 Market Street, Room 314
                                                  City Hall
                                                  St. Louis, Mo 63103
                                                  (314) 622-3361
                                                  (314) 622-4956 fax
                                                  McGowanE@stlouis-mo.gov
                                                  WheatonA@stlouis-mo.gov
                                                  Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify this Statement of Facts was filed electronically on this 13th day of March
2020 with the Clerk of the Court to be served by operation of the Court’s electronic filing system
upon all attorneys of record.


                                                      /s/ Erin K. McGowan



                                                13
